Citation Nr: 0204953	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-31 162	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for a tactile sensation 
(skin) disorder as due to an undiagnosed illness.  

3.  Entitlement to service connection for a perception-
spatial coordination (eye) disorder as due to an undiagnosed 
illness.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from July 1961 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Wichita, Kansas, which in relevant part denied 
service connection for cubital tunnel syndrome, including as 
due to an undiagnosed illness; a tactile sensation (skin) 
disorder as due to an undiagnosed illness; and a perception-
spatial coordination (eye) disorder as due to an undiagnosed 
illness.  The veteran appealed these determinations to the 
Board.  

In a July 1998 decision, the Board denied the veteran's 
claims.  Subsequently, the veteran appealed the Board's 
determination to the United States Court of Appeals for 
Veterans Claims (the Court).  In a July 2000 three judge 
panel decision, the Court affirmed the Board's July 1998 
decision.  Judgment of the Court was entered in August 2000.  

The veteran filed an appeal of the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Upon a motion from the Secretary of the 
Department of Veterans Affairs based on the passage of the 
Veterans Claims Assistance Act of 2000 (the VCAA), the 
Federal Circuit remanded the case to the Court.  In an April 
2001 Order, the Court withdrew its July 2000 decision and 
remanded the case to the Board for consideration of the VCAA.  

By letter dated July 9, 2001, the Board informed the veteran 
that he could submit additional evidence and argument in 
support of his claims.  The veteran did not respond to that 
letter.  On March 20, 2002, an employee of the Board 
contacted the veteran.   He indicated that he would not be 
submitting any evidence or argument.   


Other issues

In the July 1998 decision, the Board remanded to the RO for 
further development the issues of entitlement to service 
connection for headaches, insomnia, mild obstructive airway 
disease, metallic taste in his mouth, and sensitivity to 
smells as due to an undiagnosed illness.  In a March 2001 
rating decision, the RO granted a 100 percent rating for the 
veteran's service-connected PTSD, panic disorder and 
agoraphobia, with somatic manifestations of headaches, 
insomnia, breathing difficulty, metallic taste, and 
sensitivity to smell, effective November 23, 1999.  To the 
Board's knowledge, the veteran has not indicated disagreement 
with that decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to inform and the duty to assist have been met.  

2.  The veteran is a Persian Gulf veteran.  

3.  The veteran was diagnosed with cubital tunnel syndrome in 
1995. 

4.  Complaints related to cubital tunnel syndrome were not 
shown in service, and the disorder was first diagnosed four 
years after the veteran's retirement from service.  

5.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
tactile sensation (skin) disorder or perception-spatial 
coordination (eye) disorder.  


CONCLUSIONS OF LAW

1.  Cubital tunnel syndrome was not directly incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for cubital tunnel syndrome 
as due to an undiagnosed illness.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 66 Fed. Reg. 56,614 (November 9, 2001) [to be 
codified as amended at 38 C.F.R. § 3.317].  

3.  The criteria for service connection for a tactile 
sensation (skin) disorder as due to an undiagnosed illness 
have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317).  

4.  The criteria for service connection for a perception-
spatial coordination (eye) disorder as due to an undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2001); 66 Fed. Reg. 56,614 (November 9, 2001) 
(to be codified as amended at 38 C.F.R. § 3.317).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for three claimed 
disabilities. 

As noted in the Introduction, this case was the subject of a 
July 1998 Board decision which denied all three claims.  The 
Board's decision was affirmed by the Court in July 2000.  
However, due to the passage of the VCAA in November 2001, the 
Federal Circuit remanded this case to the Court, which in 
turn remanded it to the Board.  The sole reason for remand 
was to enable the Board to review the veteran's claims in 
light of the VCAA.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  Nevertheless, the Board cannot help 
but observe with respect to its July 1998 decision that that 
no substantive errors have been identified by either the 
Court or the Federal Circuit.  

In the interest of clarity, the Board will initially address 
the matter of the impact of the VCAA on this case, as is 
required by the Court's April 2001 Order.  The law and 
regulations pertaining to the veteran's claims will then be 
briefly reviewed.  A common factual background will then be 
presented.  Finally, the Board will analyze the veteran's 
claims.  

Initial Matter - the VCAA

The rationale underlying the Federal Circuit's February 2001 
remand, as well as the motion and subsequent Court Order in 
April 2001, was that the Court's July 2000 opinion and the 
July 1998 Board decision denied the veteran's claims for 
service connection on the basis that the claims were not well 
grounded.  The VCAA, which was enacted in November 2001, 
eliminated this statutory and judicial doctrine.  The VCAA 
simultaneously redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims, thus superceding the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999) [withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)], which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revises VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See the Court's April 2, 2001 Order; see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
See Holliday and Karnas, supra.  The VCAA therefore is, in 
the opinion of the Board, applicable to the veteran's claims.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

As discussed above, the concept of a (not) well grounded 
claim, which had been relied upon by the Board in previously 
evaluating the issues on appeal, has been eliminated.  The 
current standard of review for all claims is as follows.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  
 
The Board will apply this standard in its discussion of the 
merits of the veteran's claims below.

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

In a March 1993 letter, the veteran was informed of the 
evidence required to support his claim.  In particular, he 
was advised to submit medical evidence that documented the 
earliest manifestations of the symptoms he asserted were due 
to environmental hazards to which he was exposed during his 
Gulf War service.  Letters requesting similar information 
were sent to the veteran in August 1992 and August 1993.  A 
review of the June 1997 rating action, the October 1997 
statement of the case (SOC), and the February 1998 
supplemental statement of the case (SSOC) in the veteran's 
appeal discloses that all applicable laws and regulations, 
and reasons or bases for the RO's determination have been 
provided to the veteran during the appeal process.  

In addition, although the Federal Circuit's February 2001 
remand vacated the Court's July 2000 opinion, and the Court's 
April 2001 remand serves to vacate the Board's July 1998 
denial and its legal efficacy, both the Board's and the 
Court's prior discussions remain a matter of record and were 
clearly provided to the veteran.  Examination of the now-
vacated Court opinion and Board decision reveals that the 
Court and the Board clearly articulated the relevant law and 
regulations, and discussed the legal provisions in the 
context of the evidence then of record.  Hence, the Board 
concludes that the discussions in the rating decision, the 
SOC, the SSOC, the Board's decision, and the Court's opinion 
provided the veteran with extensive advisement of the 
information and evidence needed to substantiate his claims, 
and demonstrate compliance with VA's notification 
requirements to the extent required by law.  

(iii.)  Duty to assist

Neither the Federal Circuit's remand nor the Court's order 
specified any potential developmental deficiencies in the 
July 1998 Board decision, and for the reasons discussed 
below, the Board finds that further development is not 
required to comply with the heightened duty to assist 
mandated by the VCAA.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran has not made reference to any unobtained evidence 
that might be pertinent to his claims.  The RO requested all 
relevant medical treatment records identified by the veteran, 
and he was informed in various communications what records 
the RO was requesting and was asked to assist in obtaining 
the evidence.  In a September 1996 letter, the veteran 
confirmed the completeness of the evidence.  Additionally, he 
has availed himself of his right to testify under oath at a 
personal hearing before a hearing officer at the RO in 
January 1998.  

Moreover, after the Court's remand of this matter, the 
Board's Chief Counsel wrote to the veteran in July 2001 to 
provide him an opportunity to submit additional argument and 
evidence in his appeal.  In a March 2002 Report of Contact, 
it was noted that the veteran remarked that he had no 
intention of responding to the Board's July 2001 letter 
because there was nothing to respond to.  He was advised that 
his case was to be referred to a Board member for review.  
Hence, it may be concluded that the veteran does not wish to 
submit any additional argument or evidence.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 
38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  A review of the 
file reveals that the veteran was afforded general medical 
examinations in February 1992 and September 1996; neurology 
examinations in June 1992, March 1996, and September 1996; 
and an eye examination in September 1996.  He was provided a 
neurology consultation in November 1995.  He was examined in 
conjunction with the Persian Gulf Registry in March 1993.  
Additionally, VA outpatient treatment records and test 
reports have been included with the file.  

The Board has given thought to whether a nexus opinion should 
be obtained with respect to the matter of whether cubital 
tunnel syndrome, which was initially diagnosed in 1995, is 
related to the veteran's military service, which ended in 
1991.  However, there is no clinical or other evidence of any 
type of complaint or treatment for an upper extremity 
disability during the veteran's period of service.  Any 
medical opinion relating this claimed disability to service 
would of necessity be based solely on history as provided by 
the veteran, as opposed to objective documentation.  Such an 
opinion would not constitute probative medical evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described].  For this reason, the 
Board finds that there is no basis for obtaining a VA 
examination and opinion regarding the etiology of the 
veteran's currently manifested cubital tunnel syndrome 
because there is no reasonable possibility that such an 
opinion could substantiate the claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2001).  

Accordingly, for the reasons and bases expressed above the 
Board concludes that the requirement of the VCAA pertaining 
to VA's duty to assist the veteran in the development of his 
claims has been met.  

In summary, the Board concludes that VA has satisfied its 
statutory duty to assist the veteran in apprising him as to 
the evidence needed and in obtaining evidence pertaining to 
his claims.  The Board finds that no useful purpose would be 
served in remanding this matter to the RO for more 
development.  As the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  

Relevant Law and Regulations

Service connection - in general

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Refractive error is not a disease or injury for the purposes 
of service connection. 
38 C.F.R. § 3.303(c), 4.9 (2001).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  

It is also well established that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection - undiagnosed illness

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
or operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West Supp. 2001).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest theater of operations.  See 60 
Fed. Reg. 6660 (Feb. 3, 1995).  

A Persian Gulf veteran shall be service connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms, provided that such disability became manifest 
during active service or to a degree of 10 percent or more no 
later than December 31, 2001, and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (2001).  
Effective November 9, 2001, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established was 
extended to December 31, 2006.  66 Fed. Reg. 56,614 (November 
9, 2001) (to be codified as amended at 38 C.F.R. § 3.317).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).  

Factual Background

The veteran's service medical records show that refractive 
error was noted in June 1964.  He was treated on several 
occasions in the 1970's for allergies and associated hay 
fever and allergic rhinitis.  A June 1976 medical history 
shows that the veteran stated he had eye trouble, swollen or 
painful joints and hay fever.  The accompanying medical 
examination shows no abnormalities.  A June 1978 treatment 
record shows that the veteran suffered a corneal abrasion of 
the left eye.  In an August 1985 medical history, the veteran 
complained of swollen or painful joints, ear, nose or throat 
trouble, arthritis, rheumatism or bursitis, and a painful or 
trick shoulder or elbow.  It was noted that he had a history 
of multiple musculoskeletal complaints; however, there was no 
indication of any musculoskeletal abnormalities on the 
accompanying medical examination.  

The veteran served in the Southwest Asia theater of 
operations from November 1990 to June 1991.  His DD Form 214 
indicates that received the Southwest Asia Service Medal with 
two Bronze Service Stars.  

An August 1991 report of medical history shows that the 
veteran complained of swollen joints and right eye trouble.  
The accompanying medical examination report shows no evidence 
of any abnormalities.  

The veteran filed a claim for VA benefits in November 1991.  
He stated that he  suffered from disabilities related to his 
service in Saudi Arabia in 1990.  

A February 1992 VA compensation and pension examination 
report shows that the veteran complained of pain and numbness 
in his anterior left leg.  Examination of the veteran's skin 
and eyes was normal.  The examiner diagnosed bilateral 
sensorineural hearing loss and noted that the veteran had a 
history of exposure to asbestos in 1986 and to smoke in 1991.  

A June 1992 examination of the veteran included a peripheral 
nerves evaluation.  The report stated that clinical 
evaluation revealed left and right L5 radiculopathy 
manifested by decreased sensation to light touch and 
pinprick.  The veteran related that he had experienced pain 
and numbness over his left lower extremity while he was 
stationed in Saudi Arabia in August 1990.  There was no 
reported involvement of the upper extremities.  The diagnoses 
included probable left and right L5 radiculopathy related to 
herniated nucleus pulposus located at L5.  Nerve conduction 
studies and a computed axial tomography (CAT) scan were 
recommended at that time.  

In July 1992, the veteran sent a letter to the RO indicating 
that he experienced problems with tingling and itching in his 
hands.  In August 1992, the RO wrote to the veteran 
requesting that he provide further information regarding his 
problems with tingling and itching in his hands.  He 
responded that he had not had any treatment for this 
condition, but hoped that VA could explain the nature of his 
problems.  In October 1992, the RO again requested additional 
information from the veteran regarding the conditions he 
claimed he suffered as a result of exposure to environmental 
agents.  The veteran responded that he had not received any 
treatment for the claimed conditions.  

At a March 1993 Persian Gulf Registry examination, the 
veteran complained of right, little and middle finger 
numbness that extended to his elbow.  He gave a history of 
being involved in communications and therefore of being 
around a lot of microwave equipment.  He also reported having 
been around oil well fires and stated that he had to clean 
oil film from his equipment.  The examiner noted that the 
veteran had no skin rashes at that time and full range of 
motion in all the joints of his right arm.  Accompanying X-
ray studies of his cervical spine were grossly within normal 
limits.  No additional diagnostic workups were ordered or 
performed.  In a letter to the veteran, he was informed that 
his examination and laboratory tests suggested that he was in 
good health.  

A November 1994 report of a VA CT scan of the veteran's head 
shows no demonstrated abnormalities.

An report of a February 1995 examination conducted at Irwin 
Army Community Hospital at Fort Riley, Kansas, shows that the 
veteran complained of paresthesias on the last two digits of 
his hand and extending up the arm.  He also complained that 
these areas seemed colder and that he had some pain and 
stiffness in his proximal and distal interphalangeal joints 
with an intermittent nodule in his left finger joint.  The 
veteran also complained of stabbing pain in the left 
paraspinal area.  X-ray studies of the bilateral hands were 
unremarkable while studies of the lumbar-sacral spine showed 
degenerative disc disease.  An orthopedic consultation report 
conducted later that month shows assessment of rule out 
cubital tunnel compression with no evidence of lower 
extremity nerve compression.  March 1995 nerve conduction and 
electromyography (EMG) studies show findings consistent with 
median nerve compression at the right wrist, mild axonal 
polyneuropathy and S1 nerve root pathology.  A March 1995 
treatment record shows a diagnosis of diffuse polyneuropathy.

A November 1995 VA neurology consultation regarding the 
veteran's left lower leg numbness, shows that he also 
complained of pain at the base of the left side of his head 
of several years' duration and a tingling sensation at the 
shoulders of two months' duration.  The examiner's pertinent 
impression was rule out herniated cervical disc.

The veteran completed a VA Persian Gulf Registry 
questionnaire in February 1996.  At that time he stated that 
he had been exposed to smoke from oil fires, smoke or fumes 
from tent heaters, burning trash or feces, diesel 
petrochemical fumes, microwaves, pesticides, drugs used to 
protect against nerve agents and immunizations in the Persian 
Gulf.  He did not know if he had been exposed to nerve gas or 
other nerve agents.  The accompanying examination report, 
dated in March 1996, shows that the veteran pertinently 
complained of decreased depth perception, needle-like pain at 
the base of his left posterior skull and numbness in the 
right hand and left leg.  The examiner found that the 
veteran's neck was supple with full range of motion.  The 
veteran had no joint tenderness or swelling and full range of 
motion in all joints.  His skin exhibited no lesions and he 
had decreased right hand grip strength of 2/5.  His 
urinalysis was normal, his sediment rates were within the 
normal range and his complete blood count (CBC) was normal.  
The examiner diagnosed cubital tunnel syndrome with median 
nerve entrapment.

A March 1996 VA neurology examination shows that the veteran 
again complained of episodic numbness in the right fourth and 
fifth fingers, and, to a lesser degree, to the right second 
and third fingers.  He also complained of mild motor weakness 
in his right hand muscles.  The examiner found decreased 
sensation to light touch and pinprick over all the fingers of 
the right hand and the right thenar region.  The examiner 
further found a trigger point at the left exit at C2.  The 
examiner noted that EMG/NCV done in March 1995 were 
consistent with right median nerve compression.  The examiner 
diagnosed right ulnar neuropathy, more severe than right 
median nerve compression neuropathy, and right C2 
radiculopathy.

A September 1996 VA examination of the veteran's eyes shows 
that the veteran complained of poor peripheral vision since 
approximately 1994.  He also had an unusual complaint of 
frequently being unable to see objects in his superior visual 
field.  The examiner diagnosed compound hyperopic astigmatism 
with best corrected distance visual acuities at 20/20 in each 
eye and a history of ocular injury to the cornea of the left 
eye in 1950 with no residual scars or defects related to this 
injury.  A Goldmann visual field (GVF) study was to be 
conducted to rule out visual field defects.  The September 
1996 GVF study shows good fixation in both eyes.

A September 1996 VA general compensation examination report 
shows that the veteran pertinently complained of possible 
depth perception changes since April 1994 and an itching and 
crawling sensation over his upper back since April 1995.  
Examination of the veteran's skin was unremarkable with no 
evidence of lesions or rashes.  The veteran had decreased 
grip strength in his right hand at approximately 2-3/5.  The 
pertinent diagnosis was right cubital tunnel syndrome with 
median nerve entrapment.

At a September 1996 VA neurologic examination, the veteran 
complained of episodic numbness of the right fourth and fifth 
fingers since June 1992 with decreased right hand grip and 
fatigue.  The examiner diagnosed a history and physical 
examination consistent with right ulnar neuropathy, cervical 
spine degenerative joint disease, left C2 and C5 
radiculopathy.  

The veteran testified at a personal hearing in January 1998.  
He stated that his cubital tunnel syndrome first began in 
1989 or 1990 during his active duty service and that he was 
first diagnosed and treated for the condition in March 1995.  
The veteran described his skin disability as more of an 
irritating sensation under his skin, as if "bugs" were 
crawling on him.  He related that he first noticed this 
condition in 1995.  The veteran also described his eye 
disability as more of a problem with depth perception or a 
tactile problem.  He indicated that he first noticed this 
disability also in 1995 and had never been given a diagnosis 
or treatment for the problem.  He stated that he bumped into 
things frequently because of the disability.  He described 
the problem as more of an inability to control his actions or 
being sloppy or uncoordinated.  He feared that the problem 
might be psychological.  

In a February 1998 letter, the veteran stated that he 
believed that his conditions must have been caused by his 
military service, because he never had any other job that 
could have caused his symptoms.  However, the symptoms did 
not surface until after he left active duty.  

The subsequent procedural history of this case has been set 
forth in the Introduction above.  The veteran has submitted 
no additional evidence, despite being invited to do so by the 
Board in July 2001.  Nor has the veteran identified or 
referred to unobtained pertinent evidence.

Analysis

The veteran is a considered a "Persian Gulf veteran."  66 
Fed. Reg. 56,614 (November 9, 2001) [to be codified as 
amended at 38 C.F.R. § 3.317].  

Although the veteran's claims were not considered by the RO 
under the amended version of 38 C.F.R. § 3.317, the Board 
notes that this amendment only affected the presumptive 
period within which undiagnosed illness disabilities must 
become manifest to a compensable degree, and does not 
directly impact the outcome of the veteran's claims.  Hence, 
there is no prejudice in the Board reviewing the claims on 
their merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

1.  Entitlement to service connection for cubital tunnel 
syndrome, including as due to an undiagnosed illness.

In various written statements, and in testimony presented at 
his personal hearing, the veteran has alleged that he has a 
disorder of the hands and wrists that is either related to 
his military service, in particular extensive computer use 
during service, or alternatively it is due to an undiagnosed 
illness stemming from his Persian Gulf service.  The Board 
will address each contention in turn.

(i.)  Direct service connection

The veteran's service medical records show no complaints, 
treatment or diagnosis for any right arm disability or 
neuropathy.  Despite his recent testimony that he first 
noticed the disability during service in 1989 or 1990, a 
letter received in July 1992 indicates that he first 
experienced problems with his right hand that same month,  
June 1992, approximately nine months after he left service in 
September 1991.  Moreover, a June 1992 VA neurology 
examination report revealed no complaints of right hand 
disability and noted that there was no involvement of the 
veteran's upper extremities.  The evidence indicates that 
cubital tunnel syndrome was first diagnosed in 1995.  

Although the evidence shows that the veteran has currently 
been diagnosed with cubital tunnel syndrome, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof. 

In a June 1999 reply brief to the Court, the veteran stated 
that he mentioned the discomfort with his hands during 
several physical examinations while he was on active duty, 
and that this was medically documented and diagnosed.  
However, the service medical records, including those from 
Fort Riley, are pertinently negative and do not support the 
veteran's assertion.

Although the veteran contends that his cubital tunnel 
syndrome is related to his period of active service, in 
particular his use of computers in service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) [a layperson is generally 
not capable of opining on matters requiring medical 
knowledge], aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

As discussed by the Board above, the well-grounded claim 
requirement formerly found in 38 U.S.C.A. § 5107(a) has been 
consigned to the dustbin of history.  Even without the well-
grounded-claim requirement, which was repealed by the VCAA, a 
veteran must make a showing of in-service incurrence or 
aggravation of a disease or injury and must "submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Here, the veteran has 
not established that a upper extremity disorder existed 
during service, and he has not presented competent evidence 
that the cubital tunnel syndrome which was diagnosed several 
years after he retired from service is related to his 
military service.  

In short, a preponderance of the evidence is against this 
aspect of the veteran's claim.  Consequently, the claim for 
service connection for cubital tunnel syndrome on a direct 
basis is be denied.  

(ii.)  Persian Gulf disease

The veteran has presented a second theory of entitlement to 
service connection for cubital tunnel syndrome, namely that 
it is a manifestation of an undiagnosed illness.  

As previously explained by the Board in July 1998 and by the 
Court in July 2000, the essence of a claim for undiagnosed 
illness is that there is no diagnosis to account for the 
symptomatology.  The Court's July 2000 decision stated as 
follows: "The application of § 1117 has as an explicit 
condition that the claim be for a 'chronic disability 
resulting from an undiagnosed illness.'"  [emphasis as in 
original].  Although the Court's July 2000 decision was later 
vacated due to the subsequent enactment of the VCAA, the 
Board is not aware of any contrary decision by either the 
Court or the Federal Circuit.   The Board sees no reason not 
to accept the Court's reasoning as to this point.  See Bethea 
v. Derwinski, 2 Vet. App. 

252 (1992) (although a previous Court decision may have no 
precedential weight, it may be cited for any reasoning it 
contains).  

The evidence of record is clear: the veteran first complained 
of right wrist pain in July 1992; this was subsequently 
diagnosed as cubital tunnel syndrome.  Since the veteran's 
symptoms of numbness and tingling in his hands have been 
attributed to a known clinical diagnosis (i.e., cubital 
tunnel syndrome), the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Therefore, the claim 
for service connection for cubital tunnel syndrome as due to 
an undiagnosed illness is legally insufficient and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where there is no entitlement under the law to the 
benefit sought, the appeal must be terminated).  

2.  Entitlement to service connection for a tactile sensation 
(skin) disorder as due to an undiagnosed illness.

3.  Entitlement to service connection for a perception-
spatial coordination (eye) disorder as due to an undiagnosed 
illness.

The veteran has filed claims of entitlement to service 
connection for complaints concerning an itching, tingling or 
crawling sensation, as well as somewhat nonspecific visual 
complaints, at times described as a problem with depth 
perception.  He ascribes these complaints to his service in 
Southwest Asia during the Persian Gulf War, and his claims 
have been addressed by VA through the application of 
appropriate law and regulations pertaining to Persian Gulf 
service.   

No skin or eye disabilities have been clinically diagnosed, 
aside from astigmatism.  [As noted by the Board above, 
service connection may not be granted for astigmatism, which 
is a congenital or developmental defect.]  

The regulation implementing 38 U.S.C.A. § 1117 specifically 
requires some objective indications of the signs of symptoms 
of the undiagnosed condition.  Objective indications of 
chronic disability are described as either objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification, such 
as time lost from work, evidence that treatment was sought 
for the symptoms, or changes in appearance, physical 
abilities, and mental or emotional attitude.  38 C.F.R. 
§ 3.317(a)(2).  

While the veteran has alleged an itching and crawling 
sensation beneath his skin and perception/coordination 
problems associated with an eye disability, the medical 
evidence does not show any objective indications of chronic 
disabilities related to the skin or the eye.  There are no 
medical findings related to a skin disability.  Moreover, the 
September 1996 visual examination showed bilateral corrected 
vision of 20/20 and a GVF study found the veteran's eyes to 
have good fixation.  

Despite being requested to do so, the veteran has not offered 
any objective non-medical evidence that can be verified to 
support these claims.  In fact, in a September 1996 letter to 
the Louisville, Kentucky, RO, the veteran reported that he 
was not in contact with anybody from former units who could 
attest to his claimed conditions.  

Without objective indications of a tactile sensation (skin) 
disorder or a perception-spatial coordination (eye) disorder, 
the Board finds that the veteran has not met his burden of 
submitting evidence of current disability that may be 
service-connected.  In the absence of a current disability, 
service connection may not be granted. 
See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  It 
is clear that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
skin disorder and an eye disorder.  His claims are 
accordingly denied.  


ORDER

Service connection for cubital tunnel syndrome, including as 
due to an undiagnosed illness, is denied.  

Service connection for a tactile sensation (skin) disorder as 
due to an undiagnosed illness is denied.

Service connection for a perception-spatial coordination 
(eye) disorder as due to an undiagnosed illness is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

